Citation Nr: 1412812	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in the Republic of Vietnam.  The Veteran had additional service in the Army National Guard.  The appellant is the Veteran's daughter.

This matter is on appeal from a February 2012 determination by the Muskogee, Oklahoma, Regional Office's Education Center (RO).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The appellant perfected her appeal with a substantive appeal on a VA Form 9 received in April 2012.  The appellant indicated that she desired a hearing before a Veterans Law Judge at a local VA office.  To date, the appellant has not been afforded a hearing before a Veterans Law Judge at her local RO.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge at her local RO.  She should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

